Citation Nr: 0838184	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUE

1.  Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling. 

2.  Entitlement to a temporary total evaluation due to a 
period of hospitalization at a VA medical facility from April 
22, 2008 to May 30, 2008. 

3.  Entitlement to a total rating for compensation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2005 rating 
decision, by the Boise, Idaho, Regional Office (RO), which 
granted service connection for PTSD and assigned a 30 percent 
rating, effective August 17, 2004.  The veteran perfected a 
timely appeal to that decision.  

On June 9, 2008, the veteran and his wife offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing has been 
associated with the claims folder.  At the hearing, the 
veteran submitted additional evidence, including a VA 
hospital summary, for which he has provided written waiver of 
RO review under 38 C.F.R. § 20.1304 (2007).  

As noted above, the veteran submitted additional evidence 
which included a VA hospital discharge summary, which shows 
that he was hospitalized at a VA facility during the period 
from April 22, 2008 to May 30, 2008.  The Board finds that 
the issue of a temporary total rating due to that period of 
hospitalization to be sufficiently intertwined with the issue 
on appeal as to warrant remand.  Similarly, at the hearing, 
the veteran raised a claim for entitlement to a total rating 
for compensation on the basis of individual unemployability 
(TDIU).  These matters are addressed in the REMAND portion of 
this document and are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify the veteran if further action is required on his part.  



FINDING OF FACT

The veteran's service-connected PTSD has been manifested by 
ongoing symptoms of depression, difficulty sleeping due to 
recurring nightmares, flashbacks, intrusive thoughts, panic 
attacks, irritability, exaggerated startle response, 
hypervigilance, problems with concentration, social 
isolation, difficulty with interpersonal relationships, and 
current Global Assessment of Functioning (GAF) scores ranging 
from 35 to 55, resulting in severe social and occupational 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial. VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in September 2004 and August 2005 from the RO 
to the veteran which was issued prior to the RO decision in 
September 2005.  An additional letter was issued in May 2005.  
Those letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The veteran was 
also afforded VA compensation examinations in September 2005 
and March 2007.  In addition, during the Travel Board Hearing 
in June 2008, the veteran was informed of what the evidence 
must show to establish a higher evaluation for PTSD.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It also appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in June 2008.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development. Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish a higher evaluation for PTSD, given 
that the veteran has offered testimony at a hearing before 
the Board, given that he has been provided all the criteria 
necessary for establishing higher evaluations, and 
considering that the veteran is represented by a highly 
qualified veterans service organization, we find that any 
notice deficiencies are moot.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  To that extent that there has been 
any presumed prejudicial preadjudicative notice error, if 
any, it did not affect the essential fairness of the 
adjudication now on appeal.  

In light of the favorable disposition of the issue, and the 
adequate VCAA notices provided to the veteran regarding his 
claim for a higher evaluation, the Board finds that the 
veteran is not prejudiced by proceeding with rendering a 
decision at this time.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  


II.  Factual background.

The record indicates that the veteran had active service from 
February 1969 to February 1971.  He was awarded the National 
Defense Service Medal, the Vietnam Campaign Medal with 60 
device, and the Vietnam Service Medal with 2 stars.  

The veteran's initial claim for service connection for PTSD 
(VA Form 21-526) was received in August 2004.  Submitted in 
support of the veteran's claim were VA progress notes dated 
from February 2003 through August 2005.  These records show 
that the veteran was receiving treatment for symptoms of 
PTSD.  A VA progress note, dated in February 2003, reflects 
an assessment of PTSD untreated vs. major depression.  During 
a PTSD group meeting in June 2005, it was noted that the 
group discussed their PTSD behavior with their significant 
others; a GAF score of 35 was noted.  

The veteran was afforded a VA examination in September 2005.  
The veteran reported daily intrusive thoughts and nightmares 
at least 2 to 3 times per week.  The veteran also reported 
great difficulty getting close to people, frequent verbal 
anger outbursts, poor concentration and exaggerated startled 
response.  The veteran indicated that he has been married 4 
times; he stated that his current marriage has been difficult 
because of his anger and flying off the handle.  The veteran 
also indicated that he had no close friends; however, he has 
begun to socialize with several other Vietnam veterans.  On 
mental status examination, the veteran was described as 
clean, neatly groomed, appropriately and casually dressed.  
He was mildly agitated.  His speech was clear, spontaneous 
and coherent.  His mood was anxious, happy and depressed.  
Concentration was fair.  He was fully oriented.  Thought 
process was logical, goal directed and relevant.  Insight and 
judgment was intact.  The veteran reported 1 to 2 panic 
attacks per year.  Sleep impairment was described as severe.  
Memory was intact for recent and remote events.  The 
diagnosis was PTSD, chronic; and major depressive disorder, 
recurrent; the GAF score for PTSD was 45.  The examiner 
stated that both the major depressive disorder and alcohol 
abuse were secondary and a result of the PTSD problems.  

Received in September 2005 was a statement from a friend who 
has also worked with the veteran for the last 10 years.  This 
individual related that the veteran is prone to panic 
attacks; she also indicated that the veteran had a tendency 
to fly off the handle.  She further noted that the veteran 
was subject to exaggerated startled responses, such as 
jumping onto a desk when someone comes up behind him.  

The veteran was referred to the mental hygiene clinic in 
September 2006 due to concerns that he was having a panic 
attack.  The veteran noted that working stress sometimes 
triggered symptoms of a panic attack such as tightness in the 
chest, difficulty breathing, and feeling weak and shaky.  The 
veteran reported worsening nightmares, constant worrying, 
forgetfulness, increased intrusive thoughts, and increased 
flashbacks over the last few months.  The assessment was 
major depressive disorder and PTSD; the GAF score was 50.  In 
March 2007, the veteran was seen at the mental health clinic 
for exacerbation of his PTSD symptoms.  It was noted that the 
veteran recently had two sons return from Iraq; the veteran 
and his wife both appeared overly upset with their sons 
issues related to their combat experience.  It was also noted 
that the veteran has needed treatment since both sons were 
deployed; this apparently has stirred up an exacerbation of 
PTSD.  The assessment was major depressive disorder and PTSD, 
acute exacerbation; the GAF score was 50.  

On the occasion of another VA examination in March 2007, the 
veteran reported having flashbacks of incidents that occurred 
in Vietnam.  He reported nightly dreams and intrusive 
thoughts.  The veteran also reported having visual 
hallucinations once or twice a week.  The veteran indicated 
that he had avoidance symptoms, interrupted sleep, arousal 
symptoms, irritability, and exaggerated startled response.  
He is noted to be hypervigilant in public situations.  The 
veteran reported problems with depression, poor 
concentration, and suicidal ideation.  It was noted that the 
veteran was socially isolated and his current marriage (his 
fourth) was quite rocky.  

On mental status examination, the veteran's hygiene was 
described as moderate; his clothes were dirty but he was not 
malodorous.  The examiner noted that it did appear that the 
veteran had shaved but his mustache and sideburns were 
untrimmed and his hair protruded from under his baseball cap.  
He was fully oriented; speech was normal rate and rhythm.  
Mood was agitated and angry.  Affect was congruent.  Short 
and long-term memory was intact.  Form of thought was 
circumstantial and content of thought was unremarkable.  He 
was not suicidal or homicidal and he was not psychotic.  The 
assessment was PTSD; and mood disorder, not otherwise 
specified.  The GAF score for PTSD was reported to be 45.  
The examiner noted that the veteran's PTSD symptoms had 
changed very little since his last evaluation.  The examiner 
also noted that the veteran had had a pretty good 
occupational history; he had generally not lost jobs due to 
conflict, although he has been transferred around in his 
current job because of conflicts with other workers.  The 
examiner reported that the veteran is socially isolated.  

Of record is a statement from the manager of the veteran's 
previous employer, Stock Building Supply, dated in August 
2007, where he explained the reasons why the company could no 
longer supply the veteran with a job.  The manager noted that 
the veteran was forgetful and nonresponsive, seemed tired and 
depressed most of the time, was disorganized and not in 
control of his job, and he had a tendency to become involved 
in conflicts with fellow employees and customers.  

The veteran was admitted to a VA hospital on April 22, 2008 
for PTSD treatment.  It was noted that the veteran had 
difficulty with suicidal thoughts that he does not act on 
because of his kids and grandkids.  It was also noted that he 
had primary difficulty with anger dyscontrol with object 
violence; in the past, he reportedly ripped the house apart 
on several occasions.  He had the tendency to become angry.  
The veteran's wife reported having separate bedrooms because 
of the veteran's restlessness, tossing, turning, and 
screaming in his sleep.  The veteran participated in a five 
week EBTPU program.  The pertinent diagnoses were PTSD and 
major depressive disorder, recurrent; he was assigned a GAF 
score of 40.  

At his personal hearing in June 2008, the veteran testified 
that he previously worked as a salesman; he was released from 
his job in September 2007 due to his inability to get along 
with other employees and his supervisor.  The veteran's wife 
indicted that she was his fourth wife; she has known the 
veteran since junior high school.  The veteran's wife 
testified that, although she was not married to him when he 
returned from Vietnam, he was definitely different from the 
time that she knew him prior to service.  She noted that they 
don't go out much because the veteran has a difficult time 
being around many people.  The veteran related that he is 
prone to panic attacks at work.  He reported being nervous 
during the hearing; in fact, it was observed that the veteran 
was visibly shaking.  The veteran also reported that he 
avoids driving because of his great susceptibility to road 
rage.  


III.  Legal Analysis.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition. It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  After careful review of the evidentiary record, the 
Board concludes that the veteran's PTSD has not changed and a 
uniform evaluation is warranted.  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The evidence of record indicates that the veteran has 
experienced severe symptoms of PTSD.  Given the depth and 
persistence of the veteran's difficulty sleeping due to 
recurring nightmares, flashbacks, intrusive thoughts, 
exaggerated startle response, anger outbursts, 
hypervigilance, irritability, depression, anxiety, and social 
isolation, the Board finds that his PTSD symptomatology has 
more closely approximated the criteria for a 70 percent 
evaluation.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.7 (2007).  The evidence of avoidance of social 
interaction is probative of difficulty adapting to stressful 
situations.  There is also evidence of record that the 
veteran's PTSD symptoms have caused difficulties with 
employment.  His recent GAF score of 40 is evidence of 
serious impairment in social or occupational functioning 
consistent with the other evidence.  Following his PTSD 
examination in March 2007, a VA examiner noted that the 
veteran was socially isolated.  Significantly, the examiner 
noted that the veteran has had severe alienation both in his 
family life and socially; the examiner noted that the veteran 
has been married 4 times and divorced 3 times, and his 
current marriage is rocky.  He added that the veteran has 
been transferred in his current job because of conflicts 
other workers.  Similarly, a recent VA hospital summary, 
dated in April 2008, reflects a diagnostic impression of PTSD 
and major depressive disorder, recurrent; he was assigned a 
GAF score of 40.  The examiner noted that the PTSD and 
related symptoms were likely to have negatively affected the 
quality and enjoyment of the veteran's life.  The 
psychiatrist described the veteran's PTSD as severe, and 
indicated that it has also negatively affected his work 
functioning.  Ultimately, he demonstrates an inability to 
establish and maintain effective relationships of the type 
and degree that warrants a 70 percent rating for PTSD.  

The evidence does not, however, show the veteran has symptoms 
severe enough to warrant the highest possible rating of 100 
percent.  He does not have total occupational and social 
impairment.  Comparing his reported and documented symptoms 
of PTSD to the rating schedule, he exhibits none of the 
criteria for the 100 percent rating.  Although the veteran 
has reported intrusive recollections and visual 
hallucinations once or twice a week, the mental status 
reports on psychological evaluation and examination did not 
find hallucinations or delusions, or give the impression that 
the intrusive recollections were hallucinatory in character 
or as disabling as persistent delusions or hallucinations.  
The Board also notes that the veteran has reported occasional 
suicidal and homicidal ideations, as well as violent 
outbursts, there is no documented instance of the veteran 
being a danger to himself or others, let alone persistence of 
such danger.  In addition, the objective evidence of record 
consistently shows he is oriented to time and place and has 
adequate thought processes and communication.  The Board 
finds the clinical findings to be more probative of the 
severity of his PTSD.  He does not manifest or nearly 
manifest the behavioral elements of 100 percent disability.  
There is no documented instance of grossly inappropriate 
behavior.  Furthermore, while the examiner noted that the 
veteran's clothes were dirty, he stated that the veteran was 
not malodorous; hygiene was described as moderate.  There is 
no report of any episodes of inability to perform activities 
of daily living.  There is no clinical evidence of actual 
disorientation to time and place.  There is no documentation 
of loss of memory of the names of close relatives, his 
occupation, or of his own name.  Furthermore, he has often 
maintained employment during the appeal.  In essence, total 
occupational and social impairment is not shown.  Taking the 
evidence all together, the preponderance of it is against a 
rating higher than 70 percent.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2007).  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Indeed, the Board finds that the 
veteran's PTSD symptoms, to specifically include his 
avoidance of social interaction, difficulty adapting to 
stressful social and work situations, and significant 
difficulty in establishing and maintaining effective work and 
family relationships, more nearly approximate the level of 
disability contemplated by the 70 percent rating.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.7 (2007).  

The Board is aware that the GAF scores have varied during the 
appeal period. The veteran's GAF score has been assessed at 
worst, as 35, which indicates some impairment in reality 
testing or communication or major impairment in several 
areas.  However, the veteran does not display impairment of 
reality testing or communication, nor was there evidence of 
total occupational and social impairment characterized by 
gross impairment in thought processes or communication, 
delusions or hallucinations, inability to perform activities 
of daily living, disorientation, or profound memory loss.  
Rather, the evidence as a whole points to serious symptoms or 
serious impairment in social and occupational functioning, as 
supported by other GAF scores of record as well as the 
objective evidence.  Moreover, the record does not establish 
that the veteran suffers from totally incapacitating symptoms 
or that there is total occupational and social impairment.  
Accordingly, the Board finds that the appropriate rating for 
the veteran's PTSD is 70 percent.  

Also, although the veteran's employment history is adversely 
affected by his service-connected PTSD, the Board finds that 
the application of the rating schedule is adequate and 
practical in this case.  That is, in the absence of evidence 
of marked interference with employment due to the veteran's 
psychiatric disability alone, repeated hospitalization, or 
evidence that the disability is otherwise so exceptional or 
unusual as to render application of the regular schedular 
standards impractical, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b) (1) for assignment of more than a 70 
percent rating on an extra-schedular basis.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).   

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

A.  Entitlement to a temporary total rating.

As noted in the introduction section, the veteran submitted a 
VA hospital summary, dated from April 22, 2008 to May 30, 
2008, reporting 38 days of inpatient treatment care.  The 
Board finds that this raises the issue of entitlement to a 
temporary total rating based on hospitalization during the 
period in question.  The Board finds that this matter must be 
remanded to the RO for appropriate action.  


B.  Entitlement to a TDIU.

The veteran is seeking a TDIU on the basis that he is unable 
to secure or follow a substantially gainful occupation as the 
result of his service-connected disabilities.  However, 
additional development is needed before the Board can 
adjudicate this claim.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
or her age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.  

Even if the ratings for a veteran's disabilities fail to meet 
the first two objective bases upon which permanent and total 
disability for pension purposes may be established, the 
veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his or 
her disabilities, age, occupational background, and other 
related factors, an extra-schedular total rating may also be 
assigned on the basis of a showing of unemployability, alone.  
See 38 C.F.R. § 4.16(b) (2007).  


The Board notes that it may not reject a TDIU claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims (Court) specifically stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work.  Friscia, at 
297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a) (2007); Beaty, 6 Vet. App. 
at 538; and Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The veteran underwent VA compensation examinations in 
September 2005 and March 2007 to determine the severity of 
his PTSD.  However, none of the examiners provided an opinion 
concerning the impact the veteran's service-connected 
disabilities have on his ability to secure and maintain 
gainful employment.  The Board agrees and finds that the 
veteran should be afforded an appropriate VA examination to 
determine whether he is unable to secure or maintain gainful 
employment as a result of his service-connected disabilities.  
See Friscia, supra.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center (AMC) in Washington DC for the 
following actions:

1.  The RO must ensure that all VCAA 
notice obligations are satisfied 
concerning the claim for TDIU.  

2.  The RO should obtain all employment 
information to determine the veteran's 
work history by date.  The veteran should 
be given a Form 21-8940 or any other 
applicable forms.  

3.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the effect of his service-
connected compensable disabilities on his 
employability.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the veteran is unable to 
secure or maintain substantially gainful 
employment solely as a result of his 
service-connected disabilities.  The 
examination report must include a 
complete rationale for all opinions and 
conclusions expressed.  

4.  The RO should adjudicate the issues 
of entitlement to a total compensation 
rating based on individual 
unemployability and a total disability 
rating pursuant to 38 C.F.R. § 4.29 
(2007), in light of the additional 
evidence obtained.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative, 
if any, should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  No action is 
required of the veteran until he receives further notice.  
The purposes of this REMAND are to further develop the record 
and to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).   



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


